DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 9 June 2022 claims 1-4, 6-9, 11, 12, and 14-18 are amended.  Claims 1-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 9 June 2022, new grounds of rejection are presented responsive to the changes in the claims.  

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the whole of claim 13 is not described in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires that the aluminum alloy is 7075 T6.  However, claim 13, upon which claim 14 depends , requires that magnesium is an impurity.  The 7075 alloy well known in the art would be required to include magnesium.  It is not clear how the required element is an impurity.  The scope of claim 14 as filed cannot be determined.  Is the magnesium an impurity or not?  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2010/0061923 A1 (hereinafter “Reddy”).
Regarding claims 16-17, Woodall teaches a composition for splitting water into hydrogen and hydroxide, which comprises aluminum metal and an alloy of indium and gallium (See abstract or Summary of the Invention).  Woodall teaches that the aluminum may be mixed with tin ([0012]), thus defining an aluminum alloy.  Woodall teaches that the aluminum material may be in the form of spherical or rod-shaped pellets (see [0047]-[0048]), thus describing at least one aluminum alloy.  Woodall teaches that the alloy of indium and gallium is a eutectic composition ([0059]-[0061]).  Woodall describes that the aluminum “solid-state component” and the indium “liquid metal alloy” are combinable to react with water in order to produce hydrogen (see [0012], [0068]-[0080], and Examples 1 thru 3 and Figs 10-12). 
Woodall envisions that the aluminum material is handled separately from the eutectic prior to the reaction (See [0058]-[0059] and Examples 1-3).   More specifically, Woodall envisions that a solid rod of the alloy is prepared separately from the liquid Ga-In alloy and combined when desired (see Example 3).  
Woodall clearly describes that the gallium-containing material is present at the grain boundaries, and that is partially dissolves the solid state component (aluminum) ( see [0012], [0026]).  The limitation of being a “two phase mixture” thus is met by the “partial” dissolving of the aluminum into the gallium-containing metal.  Further, the same material used in the same method has the same properties inherently.  MPEP 2112.01.  
Regarding claim 16, Woodall teaches that the hydrogen is collected ([0011]).  Woodall does not teach that this uses a valve.  Woodall does not specify whether a valve is used or not,  Woodall does not go into great detail about the collection means.  
Reddy discloses a means of collecting hydrogen gas (see Fig. 2 specifically, and Figs 1-7 and Summary).  Reddy discloses that the apparatus includes a place for aluminum fuel and a place for the hydrogen gas to be collected (Fig 2-3 and [0029]-[0035]).  Reddy teaches that the pressure of the hydrogen generated is regulated by using a valve (see Fig 2, [0029], [0030], and Fig 3 and [0031]-[0038]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the method of Woodall, and to have used a valve to control the pressure, as taught by Reddy (Fig 2-3 and [0029]-[0035]).  The combination of known elements in the art to yield predictable results would have been prima facie obvious to the skilled artisan.  
Regarding claim 17, Woodall does not teach condensing water from the steam.  
Reddy teaches that the steam is condensed into liquid water, which is collected (See Fig 2 and [0030]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the method of Woodall, and to have had the steam condensed into liquid water, in order to collect it as taught by Reddy (See Fig 2 and [0030]).  The combination of known elements in the art to yield predictable results would have been prima facie obvious to the skilled artisan.  

Allowable Subject Matter
Claims 1-13, 15, and 18-20 are allowed.
Applicant’s arguments have been considered.  Applicant argues that the prior art does not teach wherein the amount of the gallium-containing eutectic alloy is greater than zero to about 3 percent.  Applicant cites the prior art Woodall at paragraph 67 showing that a sample with Gallium at 3% would not product hydrogen.  It is noted that the example recited from Woodall appears to be a comparative example rather than an inventive example, and as such is not particularly illustrative of patentability.  However, the amounts of the eutectic alloy envisioned by Woodall are significantly greater than what is now claimed.  See Woodall at [0066], or claim 3.  Ishida also seems to envision meaningfully greater amounts of the low melting component than what is claimed.  It seems unlikely then that the significantly lower amounts of the liquid metal component would have been achieved based only upon the disclosure of Woodall, alone ort in view of Ishida.
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734